Citation Nr: 9935189	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  95-01 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran retired in September 1971 after more than twenty 
years of active service.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 1993 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas 
which, in pertinent part, denied entitlement to service 
connection for hypertension.  The veteran's claims folder was 
subsequently transferred to the Houston, Texas RO in light of 
the veteran's change of residence.  The claim of entitlement 
to service connection for glaucoma was granted in a July 1998 
rating decision, thus that issue is no longer before the 
Board for appellate consideration.

The Board notes that in an August 1999 rating decision, the 
RO granted entitlement to service connection for hearing 
loss, evaluated as noncompensable, and for tinnitus, 
evaluated as 10 percent disabling.  The veteran has not filed 
a notice of disagreement as to that decision.  Additionally, 
in a November 1999 rating decision, the RO determined that 
permanent incapacity for self-support of the veteran's child 
had not been established.  At the time of this decision, the 
veteran had not filed a notice of disagreement as to that 
determination.



FINDING OF FACT

Competent medical evidence of a nexus between hypertension 
and an incident of service has not been presented.



CONCLUSION OF LAW

The claim of entitlement to service connection is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records reflect that upon reenlistment 
examination dated in September 1955, the veteran's systems 
were clinically evaluated as normal.  The veteran's blood 
pressure was noted as 110 systolic and 70 diastolic.  A May 
1959 record reflects a systolic pressure of 128 and a 
diastolic pressure of 86.  Upon annual examination dated in 
June 1965, the veteran's systolic pressure was noted as 128 
and his diastolic pressure was noted as 88.  A systolic 
pressure of 126 and diastolic pressure of 88 was noted upon 
examination dated in July 1968.  Upon separation examination 
dated in February 1971, the veteran's systolic pressure was 
noted as 118 and his diastolic pressure was noted 84.  The 
examination report is silent for defects or complaints 
relevant to hypertension.  

Clinical records dated from 1972 to 1993 from various Air 
Force Medical Centers are of record.  Undated clinical 
records from the Bergstrom Air Force Base noted that the 
veteran had high blood pressure in January 1973.  The 
veteran's right and left blood pressure was noted as 140 
systolic and 100 diastolic.  A family history of high blood 
pressure was also noted.  An additional clinical record 
reflects blood pressure readings from April 1973 to May 1973 
ranging from 148 systolic and 94 diastolic to 126 systolic 
and 78 diastolic.  An October 1975 clinical record reflects 
that the veteran was not currently taking any medications.  A 
clinical record dated in March 1983 reflects a systolic 
pressure of 140 and diastolic pressure of 102.  An April 1983 
clinical record reflects a systolic pressure of 146 and a 
diastolic pressure of 114.  

Clinical records dated from June 1983 to January 1993 reflect 
follow-up care for hypertension and treatment with 
medication.  In November 1983, the veteran's systolic 
pressure was noted as 120 and his diastolic pressure was 
noted as 90.  A systolic pressure of 130 and a diastolic 
pressure of 90 were noted in a June 1985 clinical record.  In 
an October 1990 clinical record, the veteran's systolic 
pressure was noted as 160 and his diastolic pressure was 
noted as 110.  The veteran's hypertension was noted as stable 
in a January 1993 clinical record.  

Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§  1110, 1131 
(West 1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d). Certain chronic disabilities, such as hypertension, 
will be presumed to be related to service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (1999).  

In the alternative, service connection may be established by 
a continuity of symptomatology between a current disorder and 
service.  38 C.F.R. § 3.303(d); Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).  Lay observations of symptomatology are 
pertinent to the development of a claim of service connection 
if corroborated by medical evidence.  See Rhodes v. Brown, 4 
Vet. App. 124, 126-127 (1993).

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence of a 
well-grounded claim.  
38 U.S.C.A. §  5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  An allegation of a disorder that 
is service-connected is not sufficient; the veteran must 
submit evidence in support of a claim that would "justify a 
belief by a fair and impartial individual that the claim is 
plausible."  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability; lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service; and competent medical evidence of a nexus between 
the in-service injury or disease and the current disability.  
Caluza v.  Brown, 7 Vet. App. 498 (1995).  A claim based on 
chronicity may be well grounded if the chronic condition is 
observed during service, continuity of symptomatology is 
demonstrated thereafter and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).  Where the determinant issue 
involves a question of medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible or possible is required to establish a 
well-grounded claim.  Lay assertions of medical causation 
cannot constitute evidence sufficient to render a claim well 
grounded under 
38 U.S.C.A. §  5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Analysis

Following a thorough review of the evidence of record, the 
Board concludes that entitlement to service connection for 
hypertension is not warranted.  

The record is silent for diagnoses or treatment related to 
hypertension during service, and the veteran's separation 
examination dated in February 1971 is silent for diagnoses 
related to hypertension.  At that time, the veteran's blood 
pressure was noted as 118 systolic and 84 diastolic.  The 
earliest evidence of hypertension is an undated clinical 
record from Bergstrom Air Force Base which notes that the 
veteran had high blood pressure in January 1973.

Although the veteran has clearly been treated for 
hypertension since 1973, the evidence does not show that 
hypertension was diagnosed within one year of his discharge 
from service, nor has competent medical evidence of a nexus 
between the veteran's hypertension and an incident of service 
been presented.  

The veteran contends that he was denied life insurance prior 
to his retirement because of hypertension.  The record 
reflects that the RO requested all medical evidence related 
to a denial of life insurance due to hypertension from the 
insurance company and received no response.  In an August 
1999 statement, the veteran indicated that he would attempt 
to obtain the records from the insurance company himself and 
submit them to the RO.  As of the date of this decision, no 
records from the insurance company are of record.  

Thus, the veteran's contention that he had hypertension 
during service is supported solely by his own contentions.  
However, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has made 
it clear that a lay party is not competent to provide 
probative evidence as to matters requiring expertise 
regarding specialized medical knowledge, skill, training, or 
education.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1994).  Consequently, the veteran's lay assertion that his 
hypertension was incurred during his active service is 
neither competent nor probative of the issue in question.  
While the veteran is competent to testify regarding the 
events that are alleged to have occurred during his active 
service, he is not competent to diagnose the etiology of his 
own disability.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Boeck v. Brown, 6 Vet. App. 14, 16 (1993); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Fluker v. Brown, 5 Vet. 
App. 296, 299 (1993); Moray v. Brown, 5 Vet. App. 211, 214 
(1993); Cox v. Brown, 5 Vet. App. 93-95 (1993); and Clarkson 
v. Brown, 4 Vet. App. 565, 657 (1993).

In light of the absence of evidence of hypertension during 
service, the Board also finds that the veteran has not 
demonstrated the presence of a chronic disorder in service or 
evidence of continuity of symptoms that would warrant further 
development under 38 C.F.R. § 3.303(b) (1999).  See Savage v. 
Gober, 10 Vet. App. 488 (1997).

In the absence of competent medical evidence of a nexus 
between the veteran's hypertension and an incident of 
service, the claim is not well grounded and must be denied.



ORDER

Entitlement to service connection for hypertension is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

